Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing STEPHEN E. ROTH DIRECT LINE: 202.383.0158 E-mail: steve.roth@sablaw.com December 1, 2008 VIA EDGAR Board of Directors National Life Insurance Company One National Life Drive Montpelier, Vermont 05604 Re: National Variable Annuity Account II Ladies and Gentlemen: We hereby consent to the reference to our name under the caption Legal Matters in the Statement of Additional Information filed as part of Post-Effective Amendment No. 23 to the Registration Statement on Form N-4 by National Variable Annuity Account II for certain variable annuity contracts (File No. 333-19583). In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Very truly yours, SUTHERLAND ASBILL & BRENNAN LLP By: /s/ Stephen R. Roth Stephen E. Roth
